Citation Nr: 9926812	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  93-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for elephantiasis.  


REPRESENTATION

Appellant represented by:	Melinda K. Hart, private 
attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  He served in World War II and his decorations 
include the Victory Medal and the Asiatic-Pacific Theater 
Ribbon with 1 bronze star.  He also participated in the 
Philippine Liberation.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1992 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
elephantiasis.  

In a decision dated August 19, 1997, the Board denied the 
veteran's claim for service connection for elephantiasis.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, and hereinafter referred to as "the Court").  
Pursuant to a January 1999 memorandum decision, the Court 
reversed the Board's August 1997 decision, and the claim was 
returned to the Board for further evidentiary development, 
readjudication, and disposition in accordance with the terms 
of the Court's decision.


REMAND

The veteran contends that his current diagnosis of 
elephantiasis in the right lower extremity is related to his 
period of active service in World War II, when he served in 
tropical locations.  According to the veteran, he developed 
filariasis as a result of exposure to parasites during his 
service on the island of New Caledonia, and this filaria 
infestation led to elephantiasis in the right lower 
extremity.  

In light of the Court's January 1999 memorandum decision, 
this claim must be returned for the purpose of further 
evidentiary development.  Specifically, the Court found the 
veteran's claim to be plausible, or well-grounded, and VA has 
a duty to assist the veteran in the development of facts 
which are pertinent to a well grounded claim.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  The Court indicated that 
the Board should aid the veteran in developing evidence 
regarding the etiology of the claimed disorder.  

Post-service treatment records show that in 1963, the veteran 
was referred for an evaluation of a three year history of 
spontaneous phlebitis.  He was hospitalized in August 1963 
and underwent a venogram which revealed disease of the deep 
femoral vein.  Subsequent post-service records show treatment 
for lymphangitis, and the report of a 1992 VA examination 
shows a diagnosis of elephantiasis of the right lower 
extremity, etiology unclear.  

The record also includes several medical statements which 
were obtained after the veteran instituted his claim for 
service connection in 1992.  A September 1995 medical 
statement shows an impression of possible chronic lymphedema, 
possibly from filaria infestation during World War II 
(filariasis) believed to now be a chronic lymphatic process.  
A January 1996 medical statement shows a diagnosis of 
elephantiasis, filarious, made by J.A. Yeckley, M.D.  

At a hearing before the Board in August 1996, the veteran 
testified that he first began having problems with swelling 
in his right leg as early as 1947.  He also testified that 
his private physician, Dr. Yeckley, had done volunteer work 
in Central and South America and had experience with tropical 
diseases, to include diseases caused by the parasite which 
causes elephantiasis.  According to the veteran, Dr. Yeckley 
had shown him a map of the world showing the areas where this 
parasite could be found, to include New Caledonia, where the 
veteran was stationed during World War II.  

On remand, the veteran will be afforded an examination by two 
VA physicians for the purpose of obtaining an opinion as to 
the etiology of the elephantiasis which is currently 
manifested in his right lower extremity.  This panel of VA 
examiners will be asked to concur in providing an opinion as 
to the likelihood that elephantiasis was caused by filaria 
infestation during the veteran's period of active military 
service during World War II.  The RO will also have the 
opportunity to seek additional treatment records and/or other 
documentation which is pertinent to the veteran's claim. 

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of any records 
pertaining to his post-service treatment 
for elephantiasis and/or right lower 
extremity swelling which have not yet 
been associated with the claims folder.  
Utilizing the information provided by the 
veteran, the RO should contact all named 
caregivers and facilities in order to 
request copies of the veteran's treatment 
records.  

In particular, the RO should obtain 
information regarding the current address 
of Dr. Harvey V. Morgan,
who treated the veteran for right leg 
swelling in the early 1960's.  As noted 
in the 1993 personal hearing, in June 
1992 the RO requested that Dr. Morgan 
submit records showing treatment of the 
veteran from January 1991 to the present 
time.   Dr. Morgan's office responded 
that the veteran had not seen there since 
July 22, 1963.  Thus, the RO should 
contact Dr. Morgan at any address 
provided by the veteran in addition to 
the latest address of record, which is 
1805 Abercorn Street, Savannah, Georgia, 
31401, in order to request copies of any 
and all treatment records for the veteran 
which pertain to treatment for right 
lower extremity swelling or 
elephantiasis, from the date of the 
veteran's discharge from service and 
until his last visit with Dr. Morgan in 
1963.  

In addition, the RO should contact the 
private physicians who have treated the 
veteran in recent years, to include John 
J. Morley, M.D., and James A. Yeckley, 
M.D., in order to request copies of all 
office notes, treatment records, and 
progress reports showing treatment for 
elephantiasis or lymphangitis from 1995 
to the present time.  The RO should ask 
that Dr. Yeckley provide a detailed 
statement outlining the rationale which 
was utilized in making a diagnosis of 
elephantiasis, filarious, for the 
veteran, to include any pertinent 
information regarding the opinion as to 
the etiology and onset of this disease as 
well as supporting documentation and 
medical evidence.  

All documentation associated with these 
attempts at additional evidentiary 
development should be associated with the 
claims folder.  

2.  Upon completion of the foregoing to 
the fullest extent possible, the RO 
should schedule the veteran for 
examination by a panel of two VA 
physicians specializing in Internal 
Medicine and/or parasitic disease 
pathology, if physicians with such 
expertise are available.  The tests 
chosen should be those which could assist 
the examiner(s) in determining the nature 
and etiology of the current diagnosis of 
elephantiasis in the right lower 
extremity.  All objective findings should 
be noted in detail, and all special 
tests/studies should be conducted as 
indicated and reports of these studies 
should be associated with the claims 
folder.  

Following the medical examinations and a 
review of the veteran's entire medical 
record, including service medical 
records, post-service medical records, 
and the private treatment reports, the 
examiners should provide an opinion as to 
the likelihood that the veteran's current 
diagnosis of elephantiasis is related to 
filaria/parasite exposure during his 
World War II service in tropical areas, 
including New Caledonia, as opposed to 
some other etiology.  In addition, the 
examiner(s) should be asked to comment 
upon the significance, if any, of the 
1963 findings of deep vein disease in the 
right lower extremity as shown by 
venogram.  

The VA examiners should conduct separate 
examinations after which they should 
consult and concur in providing the 
requested opinions.  Complete rationales 
and bases should be provided for any 
opinions given or conclusions reached, 
and all supporting documentation and 
evidence should be noted and explained.  
The opinions should be rendered on the 
basis of sound medical judgment and 
practice, without resort to mere 
conjecture.  If for the requested 
opinions cannot be provided, the reasons 
therefor should be expressly set forth.  

Prior to the examination, a copy of this 
Remand should be provided to the 
examiner(s) along with the claims folder, 
so that an appropriate review of the 
available medical history may be 
conducted.  All findings and opinions 
should be set forth in a legible manner 
in report form.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA 
examiner(s) does not contain all of the 
requested findings and/or opinions, it 
should be returned for completion.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












